Fish,'J.
At the close of the plaintiff’s evidence, the defendant moved for a.nonsuit upon several grounds. The first ground was, “because it appears from the evidence.that the plaintiff seeks to recover upon a policy of insurance, issued to and now in the name of A. M. Knight, which policy,, or right to recover thereon, is not connected with the plaintiff in the case.” The-second ground was, “because it appears from the evidence that the title to and the right to recover upon said policy, if it exists at all, is out of the plaintiff in this case.” We think the. court should have sustained this motion. The action was upon, a fire-insurance policy, for loss alleged to have been sustained by the plaintiff, in consequence of the destruction by fire of the-house insured, during the term covered by the policy. The. petition alleged and the evidence showed that the policy had! been issued by the insurance company to A. M. Knight, through *265Knight & Youmans, agents for said company in Way cross,'. Georgia, of which firm A. M. Knight was a member. While; the petition averred that the plaintiff had bought a certain., house and lot from Knight (the house being the property upon which the policy was issued), and that the plaintiff bought the same “upon the representation of said A. M. Knight, agent of said company, that the dwelling-house upon said property was-insured for the sum of $500.00, that he had the policy, and that-he, as agent of said company, would transfer the said policy properly for the protection of” the plaintiff, no evidence was-introduced which showed that the policy had ever been assigned, in writing to the plaintiff. On the contrary, the policy was; introduced in evidence by the plaintiff, and no written assignment whatever of the same appeared thereon. So that the plaintiff’s own evidence showed that the legal title to. the insurance policy was still in Knight. Whatever equitable interest, if any, the plaintiff may have acquired in the policy by reason ■ of the transaction with Knight, it is clear that, in the absence of a written assignment to him from Knight, or from some one else to whom Knight had in writing assigned it, he could not maintain an action thereon in his own name. Hartford Ins. Co. v. Amos, 98 Ca. 533, and authorities there cited. For this reason, if for no other, the court should havq granted, a nonsuit.

Judgment reversed.


All the Justices concurring.